     Case 3:20-cv-01012-MMA-KSC Document 11 Filed 07/22/20 PageID.81 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    ERIC FRANTZ,                                      Case No. 20-cv-1012-MMA (KSC)
10                                     Plaintiff,
                                                        ORDER GRANTING JOINT
11    v.                                                MOTION FOR LEAVE TO ALLOW
                                                        PLAINTIFF TO FILE FIRST
12    FORCE FACTOR, LLC,
                                                        AMENDED COMPLAINT AND TO
13                                   Defendant.         EXTEND DEFENDANT’S
                                                        DEADLINE TO ANSWER OR
14
                                                        RESPOND TO FIRST AMENDED
15                                                      COMPLAINT
16
                                                        [Doc. No. 10]
17
18
19         Eric Frantz (“Plaintiff”) and Force Factor, LLC (“Defendant”) jointly move for
20   leave to allow Plaintiff to file a First Amended Complaint (“FAC”) pursuant to Federal
21   Rule of Civil Procedure 15(a)(2) as well as an extension of time within which Defendant
22   must answer or otherwise respond to Plaintiff’s FAC. See Doc. No. 10. Good cause
23   appearing, the Court GRANTS the parties’ joint motion. Accordingly, the Court
24   DIRECTS the Clerk of Court to file Plaintiff’s FAC (Doc. No. 10-1) as a separate docket
25   entry and ORDERS that Defendant answer or otherwise respond to the FAC on or before
26   August 21, 2020.
27         IT IS SO ORDERED.
28   Dated: July 22, 2020

                                                    1
                                                                           20-cv-1012-MMA (KSC)
